DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm'r Pat. 1935). Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant's submission filed on 05 April 2021 has been entered.

Status of Claims
Claims 1-7 of US Application No. 16/041,092 are currently pending and have been examined.  

Information Disclosure Statement
The Information Disclosure Statement filed on 05 April 2021 has been considered. An initialed copy of form 1449 is enclosed herewith.
	
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 6 recites the limitation “the essential condition”.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Inoue et al. (US 2015/0274179 A1, “Inoue”) in view of Taki et al. (US 2016/0194000 A1, “Taki”).

Regarding claim 1, Inoue discloses an acceleration/deceleration erroneous operation determination device and teaches:
a target sensor configured to detect target information [ ] (sonar 12 and camera 11 – see at least Fig. 1 and ¶ [0022]);
an operation amount sensor configured to obtain an accelerating operation amount corresponding to an operation amount of an accelerator pedal of the subject vehicle (accelerator sensor 16 – see at least Fig. 1 and ¶ [0043]);
a speed sensor configured to detect a vehicle speed, the vehicle speed being a speed of the subject vehicle (wheel speed sensors 13 – see at least Fig. 1 and ¶ [0020]; own vehicle speed is determined from wheel speed sensor values – see at least ¶ [0094]); and
an electronic control unit (controller 21 – see at least Fig. 1) configured
to perform pre-collision control  for avoiding a collision with the target (driving control S113 based on target throttle opening determined at S111 and target deceleration set at S112 – see at least Fig. 6 and ¶ [0085], [0089]), when a predetermined control start condition is satisfied, the predetermined control start condition including a condition that a first condition is established, the first condition being that a collision index value satisfies a predetermined index value condition, the collision index value having a correlation with a possibility of collision between the target and the subject vehicle, the collision index value being calculated based on the target information (at S107, an obstacle is detected by sonar 12 and an obstacle certainty level is determined – see at least Fig. 6 and ¶ [0081]; if the obstacle likelihood is ‘no detection’, then accelerator is not suppressed and no braking is applied – see at least Figs. 9, 10 and ¶ [0086], [0090]; if the obstacle likelihood is anything other than ‘no detection’ then accelerator is suppressed and braking is applied – see at least Figs. 9, 10 and ¶ [0087], [0088], [0090]; obstacle likelihood = collision index value having a correlation with a possibility of collision), and
not to perform, when a second condition is established and even when the predetermined control start condition is satisfied, the pre-collision control when a permission condition has not been established by a point in time at which the predetermined control start condition is satisfied, the permission condition being that the accelerating operation amount is equal to or larger than a first operation amount threshold value and the vehicle speed is equal to or less than a speed threshold value [ ] a second condition, the second condition being that the accelerating operation amount is equal to or larger than a control threshold value and being included in the predetermined control start condition (driving control is not executed at S113, regardless of obstacle likelihood determined at S107 and the pedal opening degree condition determined at S132, if the vehicle speed condition at S103 and the pedal opening degree condition at S105 are not previously satisfied – see at least Figs. 6, 11 and ¶ [0077], [0079], [0113]).




	However, Taki discloses a vehicle control system and teaches:
a target sensor configured to detect target information including a relative position of a target relative to a subject vehicle, the target information including a relative velocity of the target relative to the subject vehicle (sensor 12 detects conditions of an obstacle in front of a vehicle, including relative velocity and the direction of the obstacle – see at least ¶ [0019])
;
an electronic control unit (collision determination ECU 10 – see at least Fig. 1) configured
to perform pre-collision control  for avoiding a collision with the target, when a predetermined control start condition is satisfied, the predetermined control start condition including a condition that a first condition is established, the first condition being that a collision index value satisfies a predetermined index value condition, the collision index value having a correlation with a possibility of collision between the target and the subject vehicle, the collision index value being calculated based on the target information (automatic braking may be performed when a time to collision, calculated using relative velocity determined from sensor 12 information, is shorter than a predetermined value or when a possibility of collision, calculated using relative velocity determined from sensor 12 information, is higher than a predetermined level – see at least ¶ [0025], [0026]).

In summary, Inoue provides a system for providing accelerator suppression and braking control when an object is detected in front of a vehicle. The control uses sensor data, such as distance to the object, to determine if accelerator suppression and braking control is necessary. However, other ways of determining if avoidance control is necessary are known in the art. Taki, for example, uses relative 

Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have modified the acceleration/deceleration erroneous operation determination device of Inoue to provide a target sensor for determining relative positon and relative velocity, as taught by Taki, to determine other values having a correlation with a possibility of collision such as time to collision and possibility of collision to determine when to start automatic braking (Taki at ¶ [0025]). 

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Inoue in view of Taki, as applied to claim 1 above, and further in view of Ito et al. (US 2019/0009775 A1, “Ito”).

Regarding claim 2, Inoue and Taki fail to teach but Ito discloses a vehicle control apparatus and teaches:
when a permission cancellation condition is established, the permission cancellation condition being that the accelerating operation amount becomes smaller than a second operation amount threshold value, the second operation amount threshold value being equal to or smaller than the first operation amount threshold value, the electronic control unit is configured not to perform the pre-collision control, even when the predetermined control start condition is satisfied and the permission condition is established (if accelerator opening rate > TV2 at S108, then PB control may be performed at S110, while if the accelerator opening rate is < TV1 at S105, then PB control is canceled at S111 – see at least Fig. 2 and ¶ [0040]-[0042]; TV2 is larger than TV1 – see at least ¶ [0043]).

.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Inoue in view of Taki and Ito, as applied to claim 2 above, and further in view of Doi et al. (US 2013/0041564 A1, “Doi”).

Regarding claim 3, Doi discloses a safeguard system for a vehicle and teaches:
to repeatedly determine, in a predetermined cycle, whether the permission condition is established (the processes of Figs. 1(b) and 4 are executed in a cycle – see at least ¶ [0055]), and
not to perform the pre-collision control, when the permission cancellation condition is established, during a period from a point in time at which the permission condition is established for a first time, to a point in time at which the predetermined control start condition is satisfied (i.e., after a first cycle through Figs. 1(b) and 4 where all the conditions are satisfied and travel control is enabled and executed, any subsequent failure of any condition will cancel the travel control – see at least Figs. 1(b) and 4).


It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combined acceleration/deceleration erroneous operation determination device of Inoue, Taki and Ito repeatedly determine whether the permission condition is established, as taught by Doi, to repeatedly determine whether the vehicle is in a condition where the driver accidently pressed the accelerator pedal (Doi at ¶ [0055]).

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Inoue in view of Taki, as applied to claim 1 above, and further in view of Newman et al. (US 9,701,307 B1, “Newman”).

Regarding claim 4, Taki further teaches:
to calculate, as the collision index value, a collision possibility correlation value reduced as the possibility of collision between the target and the subject vehicle is increased, each time a predetermined time elapses (time to collision – see at least ¶ [0025]; i.e., time to collision is inverse to possibility of collision).

It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combined acceleration/deceleration erroneous operation determination device of Inoue and Taki to calculate a collision possibility correlation value, as further taught by Taki, to use other known correlation values such as time to collision and possibility of collision to determine when to start automatic braking (Taki at ¶ [0025]). 

Taki fails to teach to determine that a permission cancellation condition is established, when the collision possibility correlation value calculated at a given point in time is greater than the collision possibility correlation value calculated at a point in time earlier by the predetermined time than the given point in time, in a case where the permission condition is established; not to perform the pre-collision control when the permission cancellation condition is established, even when the predetermined control start condition is satisfied and the permission condition is established.

	However, Newman discloses a system for hazard mitigation and teaches:
to calculate, as the collision index value, a collision possibility correlation value reduced as the possibility of collision between the target and the subject vehicle is increased, each time a predetermined time elapses (an imminent collision may be determined if the time to collision is less than a threshold – see at least c. 10, l. 28-32; i.e., as the time to collision decreases, the possibility of collision increases);
to determine that a permission cancellation condition is established, when the collision possibility correlation value calculated at a given point in time is greater than the collision possibility correlation value calculated at a point in time earlier by the predetermined time than the given point in time, in a case where the permission condition is established (an imminent collision may be determined if the time to collision is less than a threshold – see at least c. 10, l. 28-32; i.e., if time to collision changes from less than the threshold in a first cycle of Fig. 9 to more than the threshold in a second cycle of Fig. 9 – Fig. 9); and
not to perform the pre-collision control when the permission cancellation condition is established, even when the predetermined control start condition is satisfied and the permission condition is established (i.e., if there is no imminent collision after the second cycle of Fig. 9, then minimum-harm strategy 905 and collision-avoidance strategy 906 are not executed/canceled – see at least Fig. 9).

It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combined acceleration/deceleration erroneous operation determination device of Inoue and Taki to provide for not performing pre-collision control when a permission cancellation condition is established, as further taught by Newman, to determine if executing a collision avoidance or mitigation strategy is necessary (Newman at Fig. 9 and c. 41, l. 49-67).

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Inoue in view of Taki and Newman, as applied to claim 4 above, and further in view of Doi.

Regarding claim 5, Inoue, Taki and Newman fail to teach but Doi discloses a safeguard system for a vehicle and teaches:
to repeatedly determine, in a predetermined cycle, whether the permission condition is established (the processes of Figs. 1(b) and 4 are executed in a cycle – see at least ¶ [0055]), and
not to perform the pre-collision control, when the permission cancellation condition is established, during a period from a point in time at which the permission condition is established for a first time, to a point in time at which the predetermined control start condition is satisfied (i.e., after a first cycle through Figs. 1(b) and 4 where all the conditions are satisfied and travel control is enabled and executed, any subsequent failure of any condition will cancel the travel control – see at least Figs. 1(b) and 4).

It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combined acceleration/deceleration erroneous operation determination device of Inoue, Taki and Ito repeatedly determine whether the permission condition is established, as taught by Doi, to repeatedly determine whether the vehicle is in a condition where the driver accidently pressed the accelerator pedal (Doi at ¶ [0055]).

Claims 6 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Inoue in view of Taki and, as applied to claim 1 above, and further in view of Franz (US 2016/0280190 A1).

Regarding claim 6, Inoue further teaches:
calculate, as the collision index value, a collision possibility correlation value [ ], the predetermined index value condition being selected from a plurality of index value conditions, (at S107, an obstacle is detected by sonar 12 and an obstacle certainty level is determined – see at least Fig. 6 and ¶ [0081]; obstacle uncertainty level may be ‘no detection’, ‘low’, ‘high’ – see at least ¶ [0081]), the predetermined control start condition being selected from a plurality of control start conditions (obstacle likelihood other than ‘no detection’ at S107 is one condition and PPO greater than or equal to a threshold at S132 is another condition – see at least Figs. 6 and 11), and the pre-collision control being selected from a plurality of pre-collision controls (driving control S113 based on target throttle opening determined at S111 and target deceleration set at S112 – see at least Fig. 6 and ¶ [0085], [0089]);
determine that the first condition is established by using a first index value condition as the predetermined index value condition, the first index value condition being one of the plurality of index value conditions, when the collision possibility correlation value becomes equal to or less than a first determination threshold (if the obstacle likelihood is ‘no detection’, then accelerator is not suppressed and no braking is applied – see at least Figs. 9, 10 and ¶ [0086], [0090]; if the obstacle likelihood is anything other than ‘no detection’ then accelerator is suppressed and braking is applied – see at least Figs. 9, 10 and ¶ [0087], [0088], [0090]; e.g., first index value condition = obstacle certainty level ‘high’ – see at least Fig. 10);
perform control [ ], when the permission condition has been established by a point in time at which a first control start condition is satisfied, in a case where the first control start condition is satisfied, the first control start condition being one of the plurality of control start conditions, the first control start condition including a condition, as the essential condition, that the first condition is established by using the first index value condition as the predetermined index value condition and the second condition is established (driving control is not executed at S113, regardless of obstacle likelihood determined at S107 and the pedal opening degree condition determined at S132, if the vehicle speed condition at S103 and the pedal opening degree condition at S105 are not previously satisfied – see at least Figs. 6, 11 and ¶ [0077], [0079], [0113]; the obstacle likelihood determination at S107 is essential for performing accelerator suppression or brake control, as neither will be performed if the obstacle likelihood determination is ‘no detection’).

Taki further teaches:
a collision possibility correlation value reduced as the possibility of collision between the target and the subject vehicle is increased, [ ] (time to collision – see at least ¶ [0025]; i.e., time to collision is inverse to possibility of collision).



	Inoue and Taki fail to teach perform control for generating a warning to a driver of the subject vehicle, as one of the plurality of pre-collision controls.

	However, Franz discloses a collision mitigation braking system and teaches:
the predetermined index value condition being selected from a plurality of index value conditions (probability of collision greater than first threshold at 206 and probability of collision greater than second threshold 214 – see at least Fig. 4 and ¶ [0030], [0032]), and the pre-collision control being selected from a plurality of pre-collision controls (alert driver at 208 and activate collision avoidance at 216 – see at least Fig. 4 and ¶ [0031], [0032]);
determine that the first condition is established by using a first index value condition as the predetermined index value condition, the first index value condition being one of the plurality of index value conditions, when the collision possibility correlation value becomes equal to or less than a first determination threshold value (at 206 a determination is made as to whether the probability of collision has exceeded a first predetermined threshold – see at least Fig. 4); and
perform control for generating a warning to a driver of the subject vehicle, as one of the plurality of pre-collision controls (if the determination at 206 is yes, then at 208 the driver is alerted to the potential collision – see at least ¶ [0031]).

It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combined acceleration/deceleration erroneous operation 

Regarding claim 7, Inoue further teaches:
determine that the first condition is established by using a second index value condition as the predetermined index value condition, the second index value condition being one of the plurality of index value conditions, when the collision possibility correlation value becomes equal to or less than a second determination threshold value, the second determination threshold value being less than the first determination threshold value (if the obstacle likelihood is ‘no detection’, then accelerator is not suppressed and no braking is applied – see at least Figs. 9, 10 and ¶ [0086], [0090]; if the obstacle likelihood is anything other than ‘no detection’ then accelerator is suppressed and braking is applied – see at least Figs. 9, 10 and ¶ [0087], [0088], [0090]; e.g., second index value condition = obstacle certainty level ‘low’ – see at least Fig. 10); and
perform, as one of the plurality of pre-collision controls, braking control for applying braking force to the subject vehicle so as to decelerate the subject vehicle at a target deceleration calculated based on the target information (braking is set at S112 based on obstacle certainty level – see at least Figs. 6, 10 and ¶ [0089],[0090]), when the permission condition has been established by a point in time at which a second control start condition is satisfied, in a case where the second control start condition is satisfied, the second control start condition being one of the plurality of control start conditions, the second control start condition including a condition, as the essential condition, that the first condition is established by using the second index value condition as the predetermined index value condition and the second condition is established (driving control is not executed at S113, regardless of obstacle likelihood determined at S107 and the pedal opening degree condition determined at S132, if the vehicle speed condition at S103 and the pedal opening degree condition at S105 are not previously satisfied – see at .

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AARON L TROOST whose telephone number is (571)270-5779.  The examiner can normally be reached on Mon-Fri 7:30am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fadey Jabr can be reached on 571-272-1516.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/AARON L TROOST/Primary Examiner, Art Unit 3668